DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the Group II method, claims 12-15, in the reply filed on 12/6/2021 is acknowledged.  The traversal is not persuasive as follows:
Applicant argues that claim 12 is drawn to both the process and apparatus for its practice.  This is NOT persuasive.  The claims recites “A method” and method steps of “rotating…” and “engaging and disengaging…”.  The claim recites that the method is “for a transmission” rather than an express structural combination ---and a transmission--.  Further note that if applicant were to amend the claim to expressly require both the method of using the transmission and the transmission itself such would be unclear under 35 U.S.C. 112 since A single claim to both an apparatus and method of using the apparatus is unclear as to when infringement occurs.1
Applicant argues that the restriction fails to set forth separate utility for the subcombination of claim 16.  This is NOT persuasive.  The previous Office action clearly stated that “the claim 16 system subcombination has separate utility such as with manufacturing machinery.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by McLain US10144106.
12. A method for a transmission system, comprising: rotating a parallel axis gear (42) coupled to a lever arm (34) through a dowel (33) in a slot (36) of the lever arm, the dowel fixed to the parallel axis gear, to rotate the lever arm; and engaging and disengaging a driveline shifting member (46) by the rotation of the lever arm, the rotational degrees of the lever arm (substantially lower than 360 degrees) substantially less than rotational degrees of the parallel axis gear (360 degrees).  
14. The method of claim 12, wherein rotation of a first angle in a positive direction from an origin of the lever arm actuates the driveline shifting member to a first position (any one of the positions 46 incurs), and wherein rotation of a second angle in a negative direction from the origin 
15. The method of claim 14, wherein the first position corresponds to engagement of a first gear (44) of the transmission system and the second position correspond to engagement of a second gear (40) of the transmission system.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                   


    
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.05(p)(II) which states "A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011)…. IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005)… it was unclear whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph)."